Case 2:18-cv-00503-JTM-JCW Document 150-36 Filed 10/01/19 Page 1 of 5




                     Exhibit 34
Case 2:18-cv-00503-JTM-JCW Document 150-36 Filed 10/01/19 Page 2 of 5
      Case 2:18-cv-00503-JTM-JCW Document 150-36 Filed 10/01/19 Page 3 of 5



Most glaringly, Mr. Jones’s case spans 26 years—including at least 14 years during which OPDA
had its own email system. See Pipes Dep. 349:23–350:7. Yet, OPDA produced only 14 emails in
discovery. It strains credulity that more responsive emails would not be in OPDA’s files. In
addition, Mr. Pipes described at least one responsive document in his deposition—his notes of a
meeting with Fred Menner—that was not produced to Mr. Jones. See Pipes Dep. 295:9–296:3.
Finally, while OPDA disclaimed any knowledge of relevant insurance policies in its initial
disclosures under Federal Rule of Civil Procedure 26, Mr. Solino identified two such policies for
the first time in his deposition. See Solino Dep. 306:16–308:13. These policies were produced to
Mr. Jones nearly ten months after they should have been brought to his attention, by sheer dint of
the fact that Mr. Solino was asked about policies that OPDA had previously indicated did not exist.
Thus, it is likely OPDA has failed to identify and produce responsive hard copy documents as well.

        In order to clarify and remedy deficiencies in OPDA’s search for responsive documents,
Mr. Jones requests a meet-and-confer regarding the search protocol OPDA has followed to date.
Mr. Jones intends to propose additional custodians and/or search terms to address any gaps
identified in OPDA’s search protocol. Mr. Jones also requests that OPDA produce Mr. Pipes’s
notes of his meeting with Mr. Menner promptly or provide a legal basis for declining to do so.

II.     OPDA Did Not Adequately Prepare Its Rule 30(b)(6) Designees

        OPDA designated David Pipes and Val Solino as witnesses competent to testify on its
behalf pursuant to Rule 30(b)(6), which required OPDA “to make a good-faith effort to designate
a knowledgeable representative and to prepare the representative so he can fully, completely, and
unevasively answer questions about all of the noticed topics.” Omega Hosp., LLC v. Cmty. Ins.
Co., 310 F.R.D. 319, 322 (E.D. La. 2015) (citing Brazos River Auth. v. GE Ionics, Inc., 469 F.3d
416, 433 (5th Cir. 2006); Mike Hooks Dredging Co., Inc. v. Eckstein Marine Serv., Inc., No. 08–
3945, 2011 WL 2559821, at *2 (E.D. La. June 28, 2011)). “The [witness] should be prepared to
speak about matters reasonably available to the corporation, ‘whether from documents, past
employees, or other sources.’” Id. (quoting Brazos, 769 F.3d at 433). “When the agent lacks
knowledge about relevant facts, the corporation has failed to designate an ‘available,
knowledgeable, and readily identifiable witness.’” Id. (quoting Resolution Tr. Corp. v. S. Union
Co., 985 F.2d 196, 197 (5th Cir. 1993)). The failure to provide an adequately prepared Rule
30(b)(6) witness may warrant sanctions. See Omega Hosp., 310 F.R.D. at 322.

       OPDA failed to meet its obligation under Rule 30(b)(6). Instead, Mr. Pipes and Mr. Solino
were both unprepared to answer straightforward questions squarely within the noticed topics.
Specifically, Mr. Pipes and Mr. Solino were unable to respond to questions concerning:

        (1)    What information OPDA disclosed to Mr. Jones prior to his 1996 trial;
        (2)    Which documents OPDA disclosed to Mr. Jones prior to his 1996 trial;
        (3)    The evidence OPDA alleges implicated Mr. Jones in the April 1992 crimes;
        (4)    The scope of OPDA’s document collection and production;
        (5)    The existence of a Brady policy at OPDA, if any, prior to 1987;
        (6)    The creation, approval, and distribution of OPDA’s written Brady policies;
        (7)    The court-found Brady violations by OPDA identified by Mr. Jones in his
               responses to OPDA’s interrogatories;
        (8)    What written polices, if any, OPDA had concerning related cases; and
                                                2
Case 2:18-cv-00503-JTM-JCW Document 150-36 Filed 10/01/19 Page 4 of 5
      Case 2:18-cv-00503-JTM-JCW Document 150-36 Filed 10/01/19 Page 5 of 5



cc:     W. Raley Alford, III, Esq. (by email)
        Richard Stanley, Esq. (by email)
        Donna Andrieu, Esq. (by email)
        Robert Freeman, Jr., Esq. (by email)
        Thomas Barbera, Esq. (by email)




                                                4
